SECURITY AGREEMENT

This SECURITY AGREEMENT, dated as of November __, 2014 (as amended,
supplemented, or otherwise modified from time to time in accordance with the
provisions hereof, this “Agreement”), is made by BAR CODE SPECIALTIES, INC., a
California corporation (the “Debtor”), in favor of DAVID MARIN, an individual
(“David Marin”), as Collateral Agent (as defined below) for the benefit of
himself, KURT THOMET, an individual (“Kurt Thomet”) and GEORGE ZICMAN, an
individual (“George Zicman”; David Marin, Kurt Thomet, and George Zicman and
their respective successors, transferees and assigns are sometimes referred to
herein individually as an “Secured Party” and collectively as the “Secured
Parties”).

WHEREAS, Debtor is (or will be concurrently with the execution of this
Agreement) a wholly-owned subsidiary of QUEST SOLUTION, INC. (“Quest”);

WHEREAS, the Secured Parties have provided certain financial accommodations to
Quest, and such financial accommodations are evidenced by the following
promissory notes executed by Quest in favor of the Secured Parties (as the same
may be amended, supplemented, restated, amended and restated, or otherwise
modified from time to time, collectively, the “Promissory Notes”):  (i) Secured
Subordinated Convertible Promissory Note, dated November __, 2014, in the
original principal amount of $11,000,000, payable to David Marin (as the same
may be amended, supplemented, restated, amended and restated, or otherwise
modified from time to time, the “Marin Note”); (ii) Secured Subordinated
Convertible Promissory Note, dated November __, 2014, in the original principal
amount of $10,424,758, payable to Kurt Thomet; and (iii) Secured Subordinated
Convertible Promissory Note, dated November __, 2014, in the original principal
amount of $3,587,750, payable to George Zicman.  Capitalized terms used but not
otherwise defined in this Agreement shall have the meanings assigned to such
terms in the Marin Note; and

WHEREAS, to induce the Secured Parties to provide the foregoing described credit
accommodations and to accept the Promissory Notes, Debtor has agreed to (i)
appoint David Marin as the Collateral Agent, for the benefit of himself and the
other Secured Parties, and (ii) enter into this Agreement in favor of the
Collateral Agent, for the benefit of himself (in his capacity as the Collateral
Agent) and the other Secured Parties, to secure the payment and performance of
all of the Secured Obligations (as hereinafter defined).

NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1.

Definitions.

1.1

Unless otherwise specified herein, all references to Sections and Schedules
herein are to Sections and Schedules of this Agreement.

1.2

Unless otherwise defined herein, terms used herein that are defined in the UCC
shall have the meanings assigned to them in the UCC.  However, if a term is
defined in Division 9 of the UCC differently than in another Division or Article
of the UCC, the term has the meaning specified in Division 9.

1.3

For purposes of this Agreement, the following terms shall have the following
meanings:

“Collateral” has the meaning set forth in Section 2.

“Collateral Agent” has the meaning set forth in Section 11.





--------------------------------------------------------------------------------

“Copyrights” means all domestic and foreign copyrights, whether registered or
not, including all copyright rights throughout the universe (whether now or
hereafter arising) in any and all media (whether now or hereafter developed), in
and to all original works of authorship fixed in any tangible medium of
expression, acquired or used by the Debtor, all applications, registrations and
recordings thereof (including applications, registrations and recordings in the
United States Copyright Office or in any similar office or agency of the United
States or any other country or any political subdivision thereof), and all
reissues, divisions, continuations, continuations in part and extensions or
renewals thereof.

“Event of Default” means any Event of Default set forth in Section 3 of the
Marin Note or Section 3 of the other Promissory Notes.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a capital lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.

“Majority in Interest of the Secured Parties” means the Secured Parties holding
more than 60% of the aggregate outstanding principal amount of the Notes;
provided that any action, waiver or amendment requiring the approval or consent
of a Majority in Interest of the Secured Parties may not be taken if such action
adversely affects a Secured Party in a manner materially different from any of
the other Secured Parties, unless the Secured Party so adversely affected
separately consents or approves of such action.

“Patents” means all domestic and foreign letters patent, design patents, utility
patents, industrial designs, inventions, trade secrets, ideas, concepts,
methods, techniques, processes, proprietary information, technology, know-how,
formulae, rights of publicity and other general intangibles of like nature, now
existing or hereafter acquired, all applications, registrations and recordings
thereof (including applications, registrations and recordings in the United
States Patent and Trademark Office, or in any similar office or agency of the
United States or any other country or any political subdivision thereof), and
all reissues, divisions, continuations, continuations in part and extensions or
renewals thereof.

“Permitted Liens” means (i) Liens granted to, or for the benefit of, the
Collateral Agent or the Secured Parties to secure the Secured Obligations; (ii)
Liens for unpaid taxes, assessments, or other governmental charges or levies
that either (x) are not yet delinquent, or (y) do not have priority over
Collateral Agent’s Liens; (iii) judgment Liens arising solely as a result of the
existence of judgments, orders, or awards that do not have priority over
Collateral Agent’s Liens; (iv) the interests of lessors under operating leases
and non-exclusive licensors under license agreements; (v) purchase money Liens
or the interests of lessors under capital leases so long as (A) such Lien
attaches only to the asset purchased or acquired and the proceeds thereof, and
(B) such Lien only secures the indebtedness that was incurred to acquire the
asset purchased or acquired; (vi) Liens arising by operation of law in favor of
warehousemen, landlords, carriers, mechanics, materialmen, laborers, or
suppliers, incurred in the ordinary course of business and not in connection
with the borrowing of money; (vii) Liens on amounts deposited to secure Debtor’s
obligations in connection with worker’s compensation or other unemployment
insurance; (viii) Liens on amounts deposited to secure Debtor’s reimbursement
obligations with respect to surety or appeal bonds obtained in the ordinary
course of business; (ix) with respect to any real property, easements, rights of
way, and zoning restrictions that do not materially interfere with or impair the
use or operation thereof; (x) non-exclusive licenses of patents, trademarks,
copyrights, and other intellectual property rights in the ordinary course of
business; (xi) rights of setoff or bankers’ liens upon deposits of cash in favor
of banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such deposit accounts in the ordinary course
of business; (xii) Liens granted in the ordinary course of business on the
unearned portion of insurance premiums securing the financing of insurance
premiums; (xii) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods; and (xiii) any other Liens approved by all of the Secured
Parties in their sole discretion.





2




--------------------------------------------------------------------------------

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, joint stock company, trust, unincorporated
organization or government or any agency or political subdivision of a
governmental entity.

“Proceeds” means “proceeds” as such term is defined in section 9102 of the UCC
and, in any event, shall include, without limitation, all dividends or other
income from the Collateral, collections thereon or distributions with respect
thereto.

“Secured Obligations” has the meaning set forth in Section 3.

“Trademarks” means all domestic and foreign trademarks, service marks,
collective marks, certification marks, trade names, business names, d/b/a’s,
Internet domain names, trade styles, designs, logos and other source or business
identifiers and all general intangibles of like nature, now or hereafter owned,
adopted, acquired or used by the Debtor, all applications, registrations and
recordings thereof (including applications, registrations and recordings in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any state thereof or any other country or any political
subdivision thereof), and all reissues, extensions or renewals thereof, together
with all goodwill of the business symbolized by such marks and all customer
lists, formulae and other records of the Debtor relating to the distribution of
products and services in connection with which any of such marks are used.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of California or, when the laws of any other state govern the method or
manner of the perfection or enforcement of any security interest in any of the
Collateral, the Uniform Commercial Code as in effect from time to time in such
state.

2.

Grant of Security Interest.  The Debtor hereby grants to the Collateral Agent,
for the benefit of himself (in his capacity as Collateral Agent) and the other
Secured Parties, and hereby creates, a continuing lien and security interest in
favor of the Collateral Agent, for the benefit of himself (in his capacity as
Collateral Agent) and the other Secured Parties, in and to all of its right,
title and interest in and to the following, wherever located, whether now
existing or hereafter from time to time arising or acquired (collectively, the
“Collateral”):

2.1

all personal property and fixtures of every kind and nature, including all
accounts, goods (including, but not limited to, inventory and equipment),
documents (including, if applicable, electronic documents), instruments,
promissory notes, chattel paper (whether tangible or electronic), letters of
credit, letter-of-credit rights (whether or not the letter of credit is
evidenced by a writing), securities and all other investment property,
commercial tort claims, general intangibles (including all payment intangibles),
Copyrights, Trademarks, Patents, licenses (including, but not limited to,
licenses of Copyrights, Trademarks, and Patents), supporting obligations, money,
commodities, securities, deposit accounts, and any other contract rights or
rights to the payment of money; and

2.2

all Proceeds and products of each of the foregoing, all books and records
relating to the foregoing, all supporting obligations related thereto, and all
accessions to, substitutions and replacements for, and rents, profits and
products of, each of the foregoing, and any and all Proceeds of any insurance,
indemnity, warranty or guaranty payable to the Debtor from time to time with
respect to any of the foregoing.

3.

Secured Obligations.  The Collateral secures the payment and performance of:



3.1

the obligations of Quest now owing or from time to time arising under the
Promissory Notes; and



3.2

the obligations of Debtor now owing or from time to time arising under this
Agreement, including the due and punctual payment and performance of all
covenants, agreements, duties, debts, obligations, indemnifications, and
liabilities of the Debtor under or pursuant to this Agreement.





3




--------------------------------------------------------------------------------

All of the foregoing obligations, liabilities, sums, expenses, amounts, and
other obligations set forth in this Section 3 being herein collectively called
the “Secured Obligations”.



4.

Perfection of Security Interest and Further Assurances.



4.1

The Debtor shall, from time to time, as may be required by the Collateral Agent
with respect to all Collateral, immediately take all actions as may be requested
by the Collateral Agent to perfect the security interest of the Collateral Agent
in the Collateral, including, without limitation, with respect to all Collateral
over which control may be obtained within the meaning of sections 8106, 9104,
9105, 9106 and 9107 of the UCC.  All of the foregoing shall be at the sole cost
and expense of the Debtor.



4.2

The Debtor hereby irrevocably authorizes the Collateral Agent at any time and
from time to time to file in any relevant jurisdiction any financing statements
and amendments thereto that contain the information required by Division 9 or
Article 9 of the UCC of each applicable jurisdiction for the filing of any
financing statement or amendment relating to the Collateral, including any
financing or continuation statements or other documents for the purpose of
perfecting, confirming, continuing, enforcing or protecting the security
interest granted by the Debtor hereunder, without the signature of the Debtor
where permitted by law, including the filing of a financing statement describing
the Collateral as all assets now owned or hereafter acquired by the Debtor, or
words of similar effect.  The Debtor agrees to provide all information required
by the Collateral Agent pursuant to this Section promptly to the Collateral
Agent upon request.



4.3

The Debtor hereby further authorizes the Collateral Agent to file with the
United States Patent and Trademark Office and the United States Copyright Office
(and any successor office and any similar office in any state of the United
States or in any other country) such documents for the purpose of perfecting,
confirming, continuing, enforcing or protecting the security interest granted by
the Debtor hereunder, without the signature of the Debtor where permitted by
law.



4.4

 If the Debtor shall at any time hold or acquire any certificated securities,
promissory notes, tangible chattel paper, negotiable documents or warehouse
receipts relating to the Collateral, that individually or in the aggregate has a
value equal to or greater than $100,000, the Debtor shall, upon the request of
Collateral Agent, collaterally assign and promptly deliver the same to the
Collateral Agent, accompanied by such instruments of collateral assignment duly
executed in blank as the Collateral Agent may from time to time specify.  



4.5

If the Debtor shall at any time hold or acquire a commercial tort claim having a
value, or involving an asserted claim, in the amount of $100,000 or more either
individually or in the aggregate for all commercial tort claims, the Debtor
shall immediately notify the Collateral Agent in a writing signed by the Debtor
of the particulars thereof and grant to the Collateral Agent, for the benefit of
himself (in his capacity as Collateral Agent) and the Secured Parties, in such
writing a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
satisfactory to the Collateral Agent.



4.6

If any Collateral is at any time in the possession of a bailee, that
individually or in the aggregate has a value equal to or greater than $100,000,
the Debtor shall promptly notify the Collateral Agent thereof and, at the
Collateral Agent’s request and option, shall promptly obtain an acknowledgment
from the bailee, in form and substance satisfactory to the Collateral Agent,
that the bailee holds such Collateral for the benefit of the Collateral Agent
and the bailee agrees to comply, without further consent of the Debtor, at any
time with instructions of the Collateral Agent as to such Collateral.



4.7

The Debtor agrees that at any time and from time to time, at the expense of the
Debtor, the Debtor will promptly execute and deliver all further instruments and
documents, obtain such agreements from third parties, and take all further
action, that may be necessary or desirable, or that the





4




--------------------------------------------------------------------------------

Collateral Agent may reasonably request, in order to perfect and protect any
security interest granted hereby or to enable the Collateral Agent to exercise
and enforce its rights and remedies hereunder or under any other agreement with
respect to any Collateral.

5.

Representations and Warranties. The Debtor represents and warrants as follows:

5.1

At the time the Collateral becomes subject to the lien and security interest
created by this Agreement, the Debtor will be the sole, direct, legal and
beneficial owner thereof, free and clear of any lien, security interest, option,
adverse claim, setoff, default, defense, condition precedent or other
encumbrance except for (i) the security interest created by this Agreement, and
(ii) Permitted Liens.

5.2

The grant of a security interest in the Collateral pursuant to this Agreement
creates a valid and perfected first priority security interest in the Collateral
(subject to Permitted Liens), securing the payment and performance when due of
the Secured Obligations.



5.3

It has full power, authority and legal right to grant a security interest in the
Collateral pursuant to this Agreement.



5.4

This Agreement has been duly authorized, executed and delivered by the Debtor
and constitutes a legal, valid and binding obligation of the Debtor enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and subject to equitable principles (regardless of whether enforcement
is sought in equity or at law).



5.5

No authorization, approval, or other action by, and no notice to or filing with,
any governmental authority or regulatory body is required for the grant of a
security interest in the Collateral pursuant to this Agreement or for the
execution and delivery of this Agreement by the Debtor or the payment and
performance by the Debtor of the Secured Obligations.



5.6

The execution and delivery of this Agreement by the Debtor and the payment and
performance by the Debtor of the Secured Obligations, will not violate any
provision of any applicable material law or regulation or any material order,
judgment, writ, award or decree of any court, arbitrator or governmental
authority, domestic or foreign, applicable to the Debtor or any of its property,
or the organizational or governing documents of the Debtor or any material
agreement or instrument to which the Debtor is party or by which it or its
property is bound.

6.

Covenants.  The Debtor covenants as follows, unless a Majority in Interest of
the Secured Parties shall otherwise consent in writing:



6.1

The Debtor will not, without providing at least 10 days’ prior written notice to
the Collateral Agent, change its legal name, identity, type of organization,
jurisdiction of organization, corporate structure, location of its chief
executive office or its principal place of business or its organizational
identification number.  The Debtor will, prior to any change described in the
preceding sentence, take all actions reasonably required by the Collateral Agent
to maintain the perfection and priority (subject to Permitted Liens) of the
Collateral Agent’s security interest in the Collateral.



6.2

The Collateral, to the extent not delivered to the Collateral Agent pursuant to
Section 4, will be kept at the address listed on the signature page hereto and
the Debtor will not remove the Collateral from such location without providing
at least 5 days’ prior written notice to the Collateral Agent.  The Debtor will,
prior to any change described in the preceding sentence, take all actions
reasonably required by the Collateral Agent to maintain the perfection and
priority of the Collateral Agent’s security interest in the Collateral.





5




--------------------------------------------------------------------------------





6.3

The Debtor shall, at its own cost and expense, defend title to the Collateral
and the lien and security interest of the Collateral Agent therein against the
claim of any Person claiming against or through the Debtor (other than a Person
holding a Permitted Lien) and shall maintain and preserve such perfected
security interest for so long as this Agreement shall remain in effect.



6.4

The Debtor will not sell, offer to sell, dispose of, convey, assign or otherwise
transfer the Collateral, other than the sale of inventory in the ordinary course
of business, the sale or other disposition of equipment that is substantially
worn, damaged, or obsolete in the ordinary course of business, and the use of
cash in the ordinary course of business.



6.5

Except for a Permitted Lien, the Debtor will not restrict, or grant, create,
permit or suffer to exist any mortgage, pledge, lien, security interest,
encumbrance or other restriction or limitation of any nature whatsoever on, any
of the Collateral or any interest therein; provided that Debtor may (i) sell,
abandon, or otherwise dispose of equipment that is substantially worn, damaged,
or obsolete in the ordinary course of business, and (ii) sell inventory to
buyers in the ordinary course of business.



6.6

The Debtor will keep the Collateral in good order and repair (ordinary wear and
tear and casualty excepted) and will not use the same in violation of law or any
policy of insurance thereon.  



6.7

The Debtor will pay promptly when due all taxes, assessments, governmental
charges, and levies upon the Collateral or incurred in connection with the use
or operation of the Collateral or incurred in connection with this Agreement.



6.8

Insurance.

(a)

The Debtor will, at its own expense, maintain insurance (including commercial
general liability and property insurance) with respect to the Collateral and
itself in such amounts, against such risks, in such form and with responsible
and reputable insurance companies or associations as is required by any
governmental authority having jurisdiction with respect thereto or as is carried
generally in accordance with sound business practice by companies in similar
businesses similarly situated and in any event, in amount, adequacy and scope
reasonably satisfactory to the Collateral Agent.  Each such policy for liability
insurance shall provide for all losses to be paid on behalf of the Collateral
Agent, the Secured Parties, and the Debtor as their respective interests may
appear, and each policy for property damage insurance shall provide for all
losses to be adjusted with, and paid directly to, the Collateral Agent.  Each
such policy shall in addition (A) name the Collateral Agent as an additional
insured party thereunder (without any representation or warranty by or
obligation upon the Collateral Agent) as their interests may appear, (B) contain
an agreement by the insurer that any loss thereunder shall be payable to the
Collateral Agent on its own account notwithstanding any action, inaction or
breach of representation or warranty by the Debtor, (C) provide that there shall
be no recourse against the Collateral Agent for payment of premiums or other
amounts with respect thereto, and (D) provide that at least thirty (30) days’
prior written notice of cancellation, lapse, expiration or other adverse change
shall be given to the Collateral Agent by the insurer.  The Debtor will, if so
requested by the Collateral Agent, deliver to the Collateral Agent original or
duplicate policies of such insurance and, as often as the Collateral Agent may
reasonably request, a report of a reputable insurance broker with respect to
such insurance.  The Debtor will also, at the request of the Collateral Agent,
execute and deliver instruments of assignment of such insurance policies and
cause the respective insurers to acknowledge notice of such assignment.

(b)

Reimbursement under any liability insurance maintained by the Debtor pursuant to
this Section 6.8 may be paid directly to the Person who shall have incurred
liability covered by such insurance.  In the case of any loss involving damage
to Collateral and provided that no Event of Default has occurred and is
continuing any proceeds of insurance maintained by the Debtor pursuant to this
Section 6.8 shall be paid to the Collateral Agent.  So long as no Event of
Default has occurred and is continuing, the Debtor will make or cause to be made
the necessary repairs to or replacements of such





6




--------------------------------------------------------------------------------

Collateral, and any proceeds of insurance maintained by the Debtor pursuant to
this Section 6.8 held by the Collateral Agent shall be paid by the Collateral
Agent to the Debtor as reimbursement for the costs of such repairs or
replacements.

(c)

In the event that an Event of Default has occurred and is continuing or in the
event any proceeds are not applied to repair or replacement costs in accordance
with Section 6.8(b)all insurance proceeds in respect of such Equipment or
Inventory shall be paid to the Collateral Agent and applied to the Secured
Obligations (or held as cash collateral, in Collateral Agent’s discretion).

7.

Collateral Agent Appointed Attorney-in-Fact.  The Debtor hereby appoints the
Collateral Agent the Debtor’s attorney-in-fact, with full authority in the place
and stead of the Debtor and in the name of the Debtor or otherwise, from time to
time during the continuance of an Event of Default in the Collateral Agent’s
discretion to take any action and to execute any instrument which the Collateral
Agent may deem necessary or advisable to accomplish the purposes of this
Agreement, but the Collateral Agent shall not be obligated to and shall have no
liability to the Debtor or any third party for failure to do so or take action.
 This appointment, being coupled with an interest, shall be irrevocable.  The
Debtor hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue hereof.

8.

Collateral Agent May Perform.  If the Debtor fails to perform any obligation
contained in this Agreement, the Collateral Agent may himself perform, or cause
performance of, such obligation, and the expenses of the Collateral Agent
incurred in connection therewith shall be payable by the Debtor; provided that
the Collateral Agent shall not be required to perform or discharge any
obligation of the Debtor.

9.

Reasonable Care.  The Collateral Agent shall have no duty with respect to the
care and preservation of the Collateral beyond the exercise of reasonable care.
 The Collateral Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if the Collateral
is accorded treatment substantially equal to that which the Collateral Agent
accords his own property, it being understood that the Collateral Agent shall
not have any responsibility for (a) ascertaining or taking action with respect
to any claims, the nature or sufficiency of any payment or performance by any
party under or pursuant to any agreement relating to the Collateral or other
matters relative to any Collateral, whether or not the Collateral Agent has or
is deemed to have knowledge of such matters, or (b) taking any necessary steps
to preserve rights against any parties with respect to any Collateral.  Nothing
set forth in this Agreement, nor the exercise by the Collateral Agent of any of
the rights and remedies hereunder, shall relieve the Debtor from the performance
of any obligation on the Debtor’s part to be performed or observed in respect of
any of the Collateral.

10.

Remedies Upon Default.  If any Event of Default shall have occurred and be
continuing:

10.1

The Collateral Agent shall, upon the request, and may, with the consent, of the
Majority in Interest of the Secured Parties, without any other notice to or
demand upon the Debtor, may assert all rights and remedies of a secured party
under the UCC or other applicable law, including, without limitation, the right
to take possession of, hold, collect, sell, lease, deliver, grant options to
purchase or otherwise retain, liquidate or dispose of all or any portion of the
Collateral (provided that if, in the sole, but good faith, judgment of the
Collateral Agent, obtaining the consent of the Secured Parties would not be
reasonably practicable, would materially prejudice the rights or protections of
the Collateral Agent or the Secured Parties, or would expose the Collateral
Agent to any material liability, the Collateral Agent may take any such action
and exercise any such remedy without first seeking the consent of the Secured
Parties).  If notice prior to disposition of the Collateral or any portion
thereof is necessary under applicable law, written notice mailed to the Debtor
at its notice address as provided in Section 15 hereof ten days prior to the
date of such disposition shall constitute reasonable notice, but notice given in
any other commercially reasonable manner shall be sufficient.  So long as the
sale of the Collateral is made in a commercially reasonable manner, the
Collateral Agent may sell such Collateral on such terms and to





7




--------------------------------------------------------------------------------

such purchaser(s) as the Collateral Agent in its absolute discretion may choose,
without assuming any credit risk and without any obligation to advertise or give
notice of any kind other than that necessary under applicable law.  Without
precluding any other methods of sale, the sale of the Collateral or any portion
thereof shall have been made in a commercially reasonable manner if conducted in
conformity with reasonable commercial practices of creditors disposing of
similar property.  At any sale of the Collateral, if permitted by applicable
law, the Collateral Agent may be the purchaser, licensee, assignee or recipient
of the Collateral or any part thereof and shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold, assigned or licensed at such sale, to use and
apply any of the Secured Obligations as a credit on account of the purchase
price of the Collateral or any part thereof payable at such sale.  To the extent
permitted by applicable law, the Debtor waives all claims, damages and demands
it may acquire against the Collateral Agent arising out of the exercise by it of
any rights hereunder.  The Debtor hereby waives and releases to the fullest
extent permitted by law any right or equity of redemption with respect to the
Collateral, whether before or after sale hereunder, and all rights, if any, of
marshalling the Collateral and any other security for the Secured Obligations or
otherwise.  At any such sale, unless prohibited by applicable law, the
Collateral Agent or any custodian may bid for and purchase all or any part of
the Collateral so sold free from any such right or equity of redemption.
 Neither the Collateral Agent nor any custodian shall be liable for failure to
collect or realize upon any or all of the Collateral or for any delay in so
doing, nor shall it be under any obligation to take any action whatsoever with
regard thereto.

10.2

Any cash held by the Collateral Agent as Collateral and all cash Proceeds
received by the Collateral Agent in respect of any sale of, collection from, or
other realization upon all or any part of the Collateral shall be applied in
whole or in part by the Collateral Agent to the payment of, reasonable
out-of-pocket expenses incurred by the Collateral Agent in connection with the
foregoing, including reasonable attorneys’ fees, and the balance of such
proceeds shall be applied or set off against all or any part of the Secured
Obligations in accordance with Section 10.4.  Any surplus of such cash or cash
Proceeds held by the Collateral Agent and remaining after payment in full of all
the Secured Obligations shall be paid over to the Debtor or to whomsoever may be
lawfully entitled to receive such surplus.  The Debtor shall remain liable for
any deficiency if such cash and the cash Proceeds of any sale or other
realization of the Collateral are insufficient to pay the Secured Obligations
and the fees and other charges of any attorneys employed by the Collateral Agent
to collect such deficiency.

10.3

If the Collateral Agent shall determine to exercise its rights to sell all or
any of the Collateral pursuant to this Section, the Debtor agrees that, upon
request of the Collateral Agent, the Debtor will, at its own expense, do or
cause to be done all such acts and things as may be necessary to make such sale
of the Collateral or any part thereof valid and binding and in compliance with
applicable law.

10.4

Any cash held by the Collateral Agent as Collateral and all Proceeds received by
the Collateral Agent in respect of any sale of or collection from, or other
realization upon, all or any part of the Collateral may, in the discretion of
the Collateral Agent, be held by the Collateral Agent as collateral for, and/or
then or at any time thereafter applied in whole or in part against, all or any
part of the Secured Obligations in the following order:

(a)

First, to the payment of reasonable costs and expenses, including all amounts
expended to preserve the value of the Collateral, of foreclosure or suit, if
any, and of such sale and the exercise of any other rights or remedies, and of
all proper fees, expenses, liability and advances, including reasonable legal
expenses and attorneys’ fees, incurred or made hereunder by the Collateral Agent
(including any costs and expenses of Collateral Agent paid by any Secured Party
pursuant to Section 11, which shall be reimbursed to the Secured Party who paid
such costs and expenses);

(b)

Second, to the payment to each Secured Party of reasonable costs, expenses,
liabilities, and advances, including reasonable legal expenses and attorneys’
fees, incurred or made





8




--------------------------------------------------------------------------------

hereunder by such Secured Party in exercising its rights or remedies in its
capacity as a Secured Party or defending any claims made against such Secured
Party under or in connection with this Agreement or the Promissory Notes and
related documents;

(c)

Third, to the payment to each Secured Party of the amount then owing or unpaid
under the Promissory Notes, and in case such proceeds shall be insufficient to
pay in full the whole amount so due, owing or unpaid under the Promissory Notes,
then its Pro Rata Share of the amount remaining to be distributed (to be applied
first to accrued interest and second to any other amounts then outstanding under
the Promissory Notes);

(d)

Fourth, to the payment of the surplus, if any, to Debtor, its successors and
assigns, or to whomsoever may be lawfully entitled to receive the same.  Any
surplus of such cash or Proceeds held by the Collateral Agent and remaining
after the indefeasible payment in full in cash of all of the Secured Obligations
shall be paid over to whomsoever shall be lawfully entitled to receive the same
or as a court of competent jurisdiction shall direct.

For purposes of this Agreement, the term “Pro Rata Share” shall mean, as to each
Secured Party as of any relevant date of determination, the percentage
determined by dividing the outstanding principal balance of such Secured Party’s
Promissory Note by the aggregate outstanding principal balance of all of the
Promissory Notes.  In the event that a Secured Party receives payments or
distributions in excess of its Pro Rata Share, then such Secured Party shall
hold in trust all such excess payments or distributions for the benefit of the
other Secured Parties and shall pay such amounts held in trust to such other
Secured Parties upon demand by such Secured Party.

10.5

[Intentionally Omitted].

10.6

The Debtor hereby acknowledges that if the Collateral Agent complies with any
applicable state, provincial or federal law requirements in connection with a
disposition of the Collateral, such compliance will not adversely affect the
commercial reasonableness of any sale or other disposition of the Collateral.

10.7

The Collateral Agent shall not be required to marshal any present or future
collateral security (including, but not limited to, this Agreement and the
Collateral) for, or other assurances of payment of, the Secured Obligations or
any of them or to resort to such collateral security or other assurances of
payment in any particular order, and all of the Collateral Agent’s  rights
hereunder and in respect of such collateral security and other assurances of
payment shall be cumulative and in addition to all other rights, however
existing or arising.  To the extent that the Debtor lawfully may, the Debtor
hereby agrees that it will not invoke any law relating to the marshalling of
collateral which might cause delay in or impede the enforcement of the
Collateral Agent’s rights under this Agreement or under any other instrument
creating or evidencing any of the Secured Obligations or under which any of the
Secured Obligations is outstanding or by which any of the Secured Obligations is
secured or payment thereof is otherwise assured, and, to the extent that it
lawfully may, the Debtor hereby irrevocably waives the benefits of all such
laws.

11.

Collateral Agent; Pro Rata Payments.

11.1

Appointment.  The Secured Parties hereby appoint David Marin as the collateral
agent for the Secured Parties under this Agreement (in such capacity, the
“Collateral Agent”) to serve from the date hereof until the termination of this
Agreement.  

11.2

Powers and Duties of the Collateral Agent, Indemnity by the Secured Parties.

(a)

Each of the Secured Parties hereby irrevocably authorizes the Collateral Agent
to take such action and to exercise such powers hereunder as provided herein or
as requested to or consented





9




--------------------------------------------------------------------------------

by the Secured Parties (acting together), together with such powers as are
reasonably incidental thereto.  The Collateral Agent may execute any of its
duties hereunder or thereunder by or through agents or employees and shall be
entitled to request and act in reliance upon the advice of counsel concerning
all matters pertaining to its duties hereunder and thereunder and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance therewith.  Subject to the provisions of this Agreement, the
Collateral Agent will not take any action contrary to the express written
instructions of the Secured Parties (acting together) and will take any lawful
action prescribed in express written instructions of the Secured Parties (acting
together).  The Collateral Agent may decline to take any action except upon the
express written instructions of the Secured Parties (acting together) and the
Collateral Agent may request a written ratification by the Secured Parties
(acting together) of any action taken by him under this Agreement, which
ratification shall not be unreasonably withheld, conditioned or delayed.  The
Collateral Agent shall not be obligated to take any action, or engage in any
course of conduct, if the Secured Parties are not in agreement as to such action
or course of conduct.

(b)

Subject to and upon the other terms and conditions contained herein that limit
the obligations or duties of the Collateral Agent, the duties and obligations of
the Collateral Agent under this Agreement shall be those of a “collateral agent”
and shall consist of and be limited to:  (i) acquiring, holding and enforcing
the security interest granted by the Debtor in the Collateral under this
Agreement; (ii) selling, releasing, surrendering, realizing upon or otherwise
dealing with, in any manner and in any order, all or any portion of the
Collateral, (iii) exercising (or refraining from exercising) any rights,
remedies or powers of the Collateral Agent under this Agreement, the Promissory
Notes, or under applicable law in respect of all or any portion of the
Collateral, (iv) making any demands or giving any notices hereunder or under the
other transaction documents, and (v) effecting amendments to or granting waivers
or consents hereunder or under the other transaction documents.

(c)

Neither the Collateral Agent nor any of his agents or representatives shall be
liable or responsible for (A) the validity, effectiveness, sufficiency,
enforceability or enforcement of the Promissory Notes, this Agreement, or any
instrument or document delivered hereunder or thereunder or relating hereto or
thereto; (B) the title of Debtor to any of the Collateral or the freedom of any
of the Collateral from any prior or other liens or security interests; (C) the
determination, verification or enforcement of Debtor’s compliance with any of
the terms and conditions of this Agreement; or (D) the failure by Debtor to
deliver any instrument or document required to be delivered pursuant to the
terms hereof.  The Collateral Agent shall not have or be deemed to have any
fiduciary relationship with any Secured Party and no implied covenants,
functions, responsibilities, duties obligations or liabilities of the Collateral
Agent shall be read into this Agreement.

(d)

Except in the case of fraud, intentional misrepresentation or willful misconduct
on the part of Debtor or as otherwise expressly provided for in this Agreement,
no Secured Party shall take any action to collect amounts due hereunder,
exercise any remedies against the Collateral or for the payment of funds by the
Debtor arising out of this Agreement without the prior written consent of the
Collateral Agent and the other Secured Parties.

(e)

The provisions of this Section 11 are solely for the benefit of Secured Parties
and the Collateral Agent, and neither the Debtor nor any other Person has any
rights as a third party beneficiary of any of the provisions hereof.

11.3

Expenses.  In the case of this Agreement and the transactions contemplated
hereby and thereby and any related document relating to any of the Collateral,
each of the Secured Parties agrees to pay to the Collateral Agent, on demand,
its Pro Rata Share of all fees and all expenses incurred in connection with the
operation and enforcement of this Agreement, the Promissory Notes or any related
agreement to the extent that such fees or expenses have not been paid by Debtor.
 In the case of this Agreement and each instrument and document relating to any
of the Collateral, each of the Secured Parties and the Debtor hereby agrees to
hold the Collateral Agent harmless, and to indemnify the





10




--------------------------------------------------------------------------------

Collateral Agent from and against any and all loss, damage, expense or liability
which may be incurred by the Collateral Agent under this Agreement and the
transactions contemplated hereby and any related agreement or other instrument
or document, as the case may be, unless such liability shall be caused by the
willful misconduct or gross negligence of the Collateral Agent.

11.4

Successor Agent.  The Collateral Agent may resign at any time by giving written
notice thereof to the Secured Parties and the Debtor and may be removed at any
time for cause by any Secured Party.  Except as provided above, upon any such
resignation or removal, the Secured Parties (which shall not include the Secured
Party that was previously the Collateral Agent) shall have the right to appoint
a successor Collateral Agent.  If no successor Collateral Agent shall have been
so appointed by such Secured Parties, and shall have accepted such appointment,
within sixty (60) days after the retiring Collateral Agent’s giving of notice of
resignation or the Secured Parties’ removal of the retiring Collateral Agent,
then the retiring Collateral Agent may, on behalf of the Secured Parties,
appoint a successor Collateral Agent.  Upon the acceptance of any appointment as
the Collateral Agent hereunder by a successor Collateral Agent, such successor
Collateral Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Collateral Agent, and the
retiring Collateral Agent shall be discharged from his duties and obligations as
the Collateral Agent under this Agreement.  After any retiring the Collateral
Agent’s resignation or removal hereunder as the Collateral Agent, the provisions
of this Section 11 shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was the Collateral Agent under this Agreement.

11.5

Pro Rata Payment.  The Promissory Notes, and the claims of the Secured Parties
in respect of the indebtedness, obligations and liabilities of Quest thereunder,
shall be pari passu in right of payment with respect to each other.  All
payments to each of the Secured Parties under the Promissory Notes shall be made
ratably among the Secured Parties in accordance with their respective Pro Rata
Shares.  Debtor shall not make, and no Secured Party shall accept, any payment
in respect of the Promissory Notes except as shall be shared ratably between the
Secured Parties so as to maintain as near as possible the amount of the
indebtedness owing under the Promissory Notes according to the Secured Parties’
respective Pro Rata Shares.

11.6

Turnover.  If any Secured Party obtains any payment or distribution (whether
voluntary, involuntary, by prepayment, through the exercise of any right granted
to the Collateral Agent or any Secured Party under this Agreement or the
Promissory Notes, or by applicable law or otherwise, including, without
limitation, by application of offset, security interest or otherwise) of
principal, interest or other amount with respect to the Promissory Notes or the
Collateral in excess of such Secured Party’s Pro Rata Share, as measured
immediately prior to the receipt of such payment or payments, then (a) the
Secured Party receiving such payment or distribution in excess of its Pro Rata
Share shall distribute promptly to each of the other Secured Parties an amount
sufficient to cause all Secured Parties to receive their respective Pro Rata
Shares of any such payment or distribution, and (b) such other adjustments shall
be made from time to time as shall be equitable to ensure that the Secured
Parties share the benefits of such payment on a Pro Rata Share basis.  Until
such time as the provisions of the previous sentence are complied with, such
Secured Party shall be deemed to hold such Collateral or such payments in trust
for the other Secured Parties entitled thereto hereunder.  Notwithstanding the
foregoing, the reimbursable attorneys’ fees, expenses and costs incurred by the
Collateral Agent or the Secured Parties and those that are incurred
disproportionally (i.e., not consistent with each Secured Party’s Pro Rata
Share) among the Secured Parties pursuant to the terms and provisions hereof
shall be paid to the Collateral Agent or the Secured Parties, as applicable, in
proportion to the amounts actually incurred by and respective to the Collateral
Agent or the Secured Parties, as applicable.

11.7

Agency for Perfection.  The Collateral Agent hereby appoints each other Secured
Party as its agent for the purpose of perfecting the Collateral Agent’s security
interest in assets which, in accordance with Division 9 of the UCC can be
perfected by possession.  Should any Secured Party (other than the Collateral
Agent) obtain possession of any such Collateral, such Secured Party shall notify
the





11




--------------------------------------------------------------------------------

Collateral Agent thereof, and, promptly upon the Collateral Agent’s request
therefor shall deliver such Collateral to the Collateral Agent or in accordance
with the Collateral Agent’s reasonable instructions.

11.8

Indemnification.  Each Secured Party shall indemnify and hold harmless
Collateral Agent and its agents, attorneys, and advisors, to the extent not
reimbursed by Debtor, based on each Secured Party’s Pro Rata Share, against all
claims that may be incurred by or asserted against Collateral Agent or its
agents, attorneys, or advisors, provided that such claim relates to or arises
from its acting as or for Collateral Agent.  In Collateral Agent’s discretion,
it may reserve for any such claims made against Collateral Agent (or its agents,
attorneys, or advisors), and may satisfy any judgment, order or settlement
relating thereto, from proceeds of Collateral prior to making any distribution
of Collateral proceeds to Secured Parties.  If Collateral Agent is sued by any
receiver, bankruptcy trustee, debtor-in-possession or other Person for any
alleged preference or fraudulent transfer, then any monies paid by Collateral
Agent in settlement or satisfaction of such proceeding, together with all
interest, costs and expenses (including attorneys' fees) incurred in the defense
of same, shall be promptly reimbursed to Collateral Agent by each Secured Party
to the extent of its Pro Rata Share.

12.

No Waiver and Cumulative Remedies.  The Collateral Agent shall not by any act
(except by a written instrument pursuant to Section 14), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Event of Default.  All rights and remedies herein
provided are cumulative and are not exclusive of any rights or remedies provided
by law.

13.

Security Interest Absolute.  All rights of the Collateral Agent and liens and
security interests hereunder, and all Secured Obligations of the Debtor
hereunder, shall be absolute and unconditional irrespective of:

13.1

any illegality or lack of validity or enforceability of any Secured Obligation
or any related agreement or instrument;

13.2

any change in the time, place or manner of payment of, or in any other term of,
the Secured Obligations;

13.3

any taking, exchange, substitution, release, impairment or non-perfection of any
Collateral or any other collateral, or any taking, release, impairment,
amendment, waiver or other modification of any guaranty, for all or any of the
Secured Obligations;

13.4

any manner of sale, disposition or application of proceeds of any Collateral or
any other collateral or other assets to all or part of the Secured Obligations;

13.5

any default, failure or delay, willful or otherwise, in the payment or
performance of the Secured Obligations;

13.6

any defense, set-off or counterclaim (other than a defense of payment or
performance) that may at any time be available to, or be asserted by, the Debtor
against the Collateral Agent; or

13.7

any other circumstance (including, without limitation, any statute of
limitations) or manner of administering the Promissory Notes or any existence of
or reliance on any representation by the Collateral Agent that might vary the
risk of the Debtor or otherwise operate as a defense available to, or a legal or
equitable discharge of, the Debtor or any other debtor, grantor, guarantor or
surety (other than a defense of payment).

14.

Amendments.  None of the terms or provisions of this Agreement may be amended,
modified, supplemented, terminated or waived, and no consent to any departure by
the Debtor therefrom shall be





12




--------------------------------------------------------------------------------

effective unless the same shall be in writing and signed by the Collateral Agent
and the Debtor, and then such amendment, modification, supplement, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which made or given.

15.

Addresses For Notices.  All notices and other communications provided for in
this Agreement shall be in writing and shall be given in the manner and become
effective as set forth in the Promissory Notes, and addressed to the respective
parties at their addresses as specified on the signature pages hereof or as to
either party at such other address as shall be designated by such party in a
written notice to each other party.

16.

Continuing Security Interest; Further Actions.  This Agreement shall (a) subject
to Section 17, remain in full force and effect until payment in full of the
Secured Obligations, (b) be binding upon the Debtor, its successors and assigns,
and (c) inure to the benefit of the Collateral Agent and its successors,
transferees and assigns; provided that the Debtor may not assign or otherwise
transfer any of its rights or obligations under this Agreement without the prior
written consent of the Collateral Agent.

17.

Termination; Release.  On the date on which all Secured Obligations have been
paid and performed in full, the Collateral Agent will, at the request and sole
expense of the Debtor, (a) duly assign, transfer and deliver to or at the
direction of the Debtor (without recourse and without any representation or
warranty) such of the Collateral as may then remain in the possession of the
Collateral Agent, together with any monies at the time held by the Collateral
Agent hereunder, and (b) execute and deliver to the Debtor a proper instrument
or instruments acknowledging the satisfaction and termination of this Agreement.

18.

CHOICE OF LAW, VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE.

18.1

California law governs this Agreement without regard to principles of conflicts
of law.  Debtor and Collateral Agent each submit to the exclusive jurisdiction
of the State and Federal courts in Orange County, California; provided, however,
that nothing in this Agreement shall be deemed to operate to preclude Collateral
Agent from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Secured Obligations,
or to enforce a judgment or other court order in favor of Collateral Agent.
 Debtor expressly submits and consents in advance to such jurisdiction in any
action or suit commenced in any such court, and Debtor hereby waives any
objection that it may have based upon lack of personal jurisdiction, improper
venue, or forum non conveniens and hereby consents to the granting of such legal
or equitable relief as is deemed appropriate by such court.  Debtor hereby
waives personal service of the summons, complaints, and other process issued in
such action or suit and agrees that service of such summons, complaints, and
other process may be made by registered or certified mail addressed to Debtor at
the address set forth in, or subsequently provided to Collateral Agent in
accordance with, Section 15 of this Agreement and that service so made shall be
deemed completed upon the earlier to occur of Debtor’s actual receipt thereof or
three (3) days after deposit in the U.S. mails, proper postage prepaid.

18.2

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, DEBTOR AND COLLATERAL AGENT
EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING
OUT OF OR BASED UPON THIS AGREEMENT, THE REIMBURSEMENT AGREEMENT OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS.  THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO
THIS AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

19.

Counterparts.  This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all taken together shall constitute a single contract.  Delivery of an





13




--------------------------------------------------------------------------------

executed counterpart of a signature page to this Agreement by facsimile or in
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Agreement.  This Agreement constitutes the
entire contract among the parties with respect to the subject matter hereof and
supersedes all previous agreements and understandings, oral or written, with
respect thereto.

20.

Termination of Prior Security Agreements.  Any security agreements previously
executed by Debtor in favor of any of the Secured Parties, including, but not
limited to, the Security Agreement dated January 9, 2014, execute by “Amerigo
Energy, Inc. and Amerigo Quest Sub Corp.” in favor of Kurt Thomet and George
Zicman, are hereby superseded and replaced in their entirety by this Agreement,
and such prior security agreements shall no longer be deemed to be in effect.

21.

Waivers By Debtor.  To the extent permitted by law, Debtor hereby waives and
agrees not to assert or take advantage of all matters included on Exhibit A
attached hereto.  All of the terms and conditions of Exhibit A attached hereto
are hereby incorporated by reference into this Agreement.






















[SIGNATURE PAGE FOLLOWS]
































14




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.







 

BAR CODE SPECIALTIES, INC.,
as Debtor


By:_______________________________

Print Name:________________________

Title:_____________________________

 




Address for Notices:

12272 Monarch Street

Garden Grove, CA 92841

Attn:  Chief Executive Officer




 

DAVID MARIN,
as Collateral Agent

 

By:/s/ David Marin
     David Marin     


Address for Notices:

 

 

ACCEPTED AND AGREED TO BY THE FOLLOWING SECURED PARTIES:


 

/s/ David Marin
DAVID MARIN, individually


/s/ Kurt Thomet
KURT THOMET, individually




/s/ George Zicman
GEORGE ZICMAN, individually










 














Signature Page to Security Agreement

Bar Code Specialties, Inc./D. Marin, K. Thomet, and G. Zicman




--------------------------------------------------------------------------------

EXHIBIT A

ADDITIONAL WAIVERS BY DEBTOR

Debtor, without limitation on any other waivers contained in this Agreement,
agrees as follows:

1.

Obligation Absolute.  Debtor hereby unconditionally waives any defense to the
enforcement of this Agreement (other than payment of the Secured Obligations)
based on the characterization of Debtor as a guarantor and without limitation:

1.1

The obligations of Debtor under this Agreement shall remain in full force and
effect without regard to, and shall not be affected or impaired by the
following, any of which may be taken without the consent of, or notice to,
Debtor, nor shall any of the following give Debtor any recourse or right of
action against Collateral Agent or the Secured Parties:

(a)

Any express or implied amendment, modification, renewal, addition, supplement,
extension (including extensions beyond the original term) or acceleration of or
to any of the Promissory Notes, any security agreements related thereto, or any
other related documents (collectively, as amended, supplemented, restated,
amended and restated, or otherwise modified from time to time, the “Transaction
Documents”);

(b)

Any exercise or non-exercise by Collateral Agent or any Secured Party of any
right or privilege under the Transaction Documents;

(c)

Any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to Quest, Debtor, or
any guarantor (which term shall include any other party at any time directly or
contingently liable for any of Quest’s or Debtor’s obligations under the
Transaction Documents) or any affiliate of Quest or Debtor, or any action taken
with respect to the Transaction Documents by any trustee or receiver, or by any
court, in any such proceeding, whether or not Debtor shall have had notice or
knowledge of any of the foregoing;

(d)

Any release or discharge of Quest, any other Person or any other Person from its
liability under any of the Transaction Documents or any release or discharge of
any endorser or guarantor or of any other party at any time directly or
contingently liable for the Secured Obligations;

(e)

Any subordination, compromise, release (by operation of law or otherwise),
discharge, compound, collection, or liquidation of any or all of the Collateral
or other collateral described in any of the Transaction Documents or otherwise
in any manner, or any substitution with respect thereto;

(f)

Any assignment or other transfer, in whole or in part, of any of the Transaction
Documents;

(g)

Any acceptance of partial performance of the Secured Obligations;

(h)

Any transfer or consent to the transfer of the Collateral or any portion thereof
or any other collateral described in the Transaction Documents or otherwise (by
Quest or Debtor); and

(i)

Any bid or purchase at any sale of the Collateral or any other collateral
described in the Transaction Documents or otherwise.








1




--------------------------------------------------------------------------------



2.

Waivers.  Debtor unconditionally waives any defense to the enforcement of this
Agreement (other than payment of the Secured Obligations), including but not
limited to:

2.1

All presentments, demands for performance, notices of nonperformance, protests,
notices of protest, notices of dishonor, and notices of acceptance of this
Agreement;

2.2

Any right to require Collateral Agent or any Secured Party to proceed against
Quest, any other Person, or any guarantor at any time or to proceed against or
exhaust any security held by Collateral Agent or any Secured Party at any time
or to pursue any other remedy whatsoever at any time;

2.3

The defense of any statute of limitations affecting the liability of Debtor
hereunder, the liability of Quest, Debtor or any guarantor under the Transaction
Documents, or the enforcement hereof, to the extent permitted by law;

2.4

Any defense arising by reason of any invalidity or unenforceability of (or any
limitation of liability in) any of the Transaction Documents or any disability
of Quest, Debtor or any guarantor or of any manner in which Collateral Agent or
any Secured Party has exercised its rights and remedies under the Transaction
Documents, or by any cessation from any cause whatsoever of the liability of
Quest, Debtor or any guarantor;

2.5

Without limitation of Section 2.4 above, any defense based upon any lack of
authority of the officers, directors, partners or agents acting or purporting to
act on behalf of Quest, Debtor or any principal of Quest or Debtor or any defect
in the formation of Quest, Debtor or any principal of Quest or Debtor;

2.6

Any defense based upon the application by Quest or Debtor of the proceeds of any
loan for purposes other than the purposes represented by Quest or Debtor to
Collateral Agent or any Secured Party or intended or understood by Collateral
Agent or any Secured Party or Quest or Debtor;

2.7

Any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in any other aspects
more burdensome than that of a principal;

2.8

Any defense based upon Collateral Agent’s or any Secured Party’s election, in
any proceeding instituted under the Federal Bankruptcy Code, of the application
of Section 1111(b)(2) of the Federal Bankruptcy Code or any successor statute;

2.9

Any defense based upon any borrowing or any grant of a security interest under
Section 364 of the Federal Bankruptcy Code;

2.10

Any duty of Collateral Agent or any Secured Party to advise Debtor of any
information known to Collateral Agent or any Secured Party regarding the
financial condition of Quest, any other Person and all other circumstances
affecting Quest’s or any other Person’s ability to perform its obligations to
Collateral or any Secured Party, it being agreed that Debtor assumes the
responsibility for being and keeping informed regarding such condition or any
such circumstances;

2.11

Any right of subrogation, reimbursement, exoneration, contribution or indemnity,
or any right to enforce any remedy which Collateral Agent or any Secured Party
now has or may hereafter have against Quest or any other Person or any benefit
of, or any right to participate in, any security now or hereafter held by
Collateral Agent or any Secured Party;








2




--------------------------------------------------------------------------------



2.12

Any assertion or claim that the automatic stay provided by 11 U.S.C. § 362
(arising upon the voluntary or involuntary bankruptcy proceeding of Quest) or
any other stay provided under any other debtor relief law (whether statutory,
common law, case law or otherwise) of any jurisdiction whatsoever, now or
hereafter in effect, which may be or become applicable, shall operate or be
interpreted to stay, interdict, condition, reduce or inhibit the ability of
Collateral Agent or any Secured Party to enforce any of its rights, whether now
existing or hereafter acquired, which Collateral Agent or any Secured Party may
have against Debtor or the collateral for the Secured Obligations;

2.13

Any right or claim of right to cause a marshalling of the assets of Debtor;

2.14

Any defense based upon Debtor’s relationship to Quest; and

2.15

WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER PROVISION SET FORTH
IN THIS AGREEMENT, DEBTOR HEREBY ABSOLUTELY, KNOWINGLY, UNCONDITIONALLY, AND
EXPRESSLY WAIVES AND AGREES NOT TO ASSERT ANY AND ALL BENEFITS OR DEFENSES
ARISING DIRECTLY OR INDIRECTLY UNDER ANY ONE OR MORE OF CALIFORNIA CIVIL CODE
SECTIONS 2799, 2808, 2809, 2810, 2815, 2819, 2820, 2821, 2822, 2825, 2839, 2845,
2848, 2849, AND 2850, CALIFORNIA UNIFORM COMMERCIAL CODE SECTIONS 3116, 3118,
3119, 3419, 3605, 9502, 9503, 9504, 9506, 9507, 9512, AND 9521, AND CHAPTER 2 OF
TITLE 14 OF PART 4 OF DIVISION 3 OF THE CALIFORNIA CIVIL CODE.



3.

Subrogation.  Debtor understands that the exercise by Collateral Agent or any
Secured Party of certain rights and remedies may affect or eliminate Debtor’s
right of subrogation against Quest, any other Person, or any guarantor and that
Debtor may therefore incur partially or totally nonreimbursable liability
hereunder.  Nevertheless, Debtor hereby authorizes and empowers Collateral Agent
and each Secured Party, its successors, endorsees and assigns, to exercise in
its or their sole discretion, any rights and remedies, or any combination
thereof, which may then be available, it being the purpose and intent of Debtor
that the obligations hereunder shall be absolute, continuing, independent and
unconditional under any and all circumstances.  Notwithstanding any other
provision of this Agreement to the contrary, until the Secured Obligations are
paid in full, Debtor hereby waives and releases, to the fullest extent permitted
by law, any claim or other rights which Debtor may now have or hereafter acquire
against Quest, any other Person, or any guarantor of all or any of the
obligations of Debtor hereunder that arise from the existence or performance of
Debtor’s obligations under this Agreement or any of the Transaction Documents,
including any right of subrogation, reimbursement, exoneration, contribution or
indemnification, any right to participate in any claim or remedy of Collateral
Agent or any Secured Party against Quest or any other Person or any collateral
which Collateral Agent or any Secured Party now has or hereafter acquires,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, by any payment made hereunder or otherwise, including,
without limitation, the right to take or receive from Quest or any other Person,
directly or indirectly, in cash or other property or by setoff or in any other
manner, payment or security on account of such claim or other rights.  Without
limitation on the generality of the other waivers contained in this Agreement,
Debtor hereby waives, to the fullest extent permitted by law, all rights and
defenses arising out of an election of remedies by the creditor, even though
that election of remedies.  In addition, Debtor waives all rights and defenses
that Debtor may have because the debtor’s debt is secured by real property.
 This means, among other things:

(a)  The creditor may collect from the guarantor without first foreclosing on
any real or personal property collateral pledged by the debtor; and








3




--------------------------------------------------------------------------------

(b)  If the creditor forecloses on any real property collateral pledged by the
debtor:  (A) The amount of the debt may be reduced only by the price for which
the collateral is sold at the foreclosure sale, even if the collateral is worth
more than the sale price; and (B) the creditor may collect from the guarantor
even if the creditor, by foreclosing on the real property collateral, has
destroyed any right the guarantor may have to collect from the debtor.  This is
an unconditional and irrevocable waiver of any rights and defenses that Debtor
may have because the debtor’s debt is secured by real property.

4.

Additional Waivers.  Debtor shall not be released or discharged, either in whole
or in part, by Collateral Agent’s or any Secured Party’s failure or delay to (i)
perfect or continue the perfection of any lien or security interest in any
collateral which secures the obligations of Quest, Debtor, any other Person, or
any guarantor, or (ii) protect the property covered by such lien or security
interest.

5.

Independent and Separate Obligations.  The obligation of Debtor hereunder is
independent of the obligations of Quest or any other Person and, in the event of
any default hereunder, a separate action or actions may be brought and
prosecuted against Debtor whether or not Debtor is the alter ego of Quest or any
other Person and whether or not Quest or any other Person is joined therein or a
separate action or actions are brought against Quest or any other Person.
 Collateral Agent’s and each Secured Party’s rights hereunder shall not be
exhausted until all of the Secured Obligations secured by this Agreement have
been fully paid and performed.

6.

Subordination.  Without limitation on the waivers and releases contained herein:

6.1

Debtor subordinates all present and future indebtedness owing by Quest or any
other Person to Debtor to the Secured Obligations at any time owing by Quest to
Collateral Agent and the Secured Parties under the Transaction Documents.
 Debtor assigns all such indebtedness to Collateral Agent, for the benefit of
Collateral Agent and all of the Secured Parties, as security for this Agreement,
the Secured Obligations, and the Transaction Documents.

6.2

Debtor agrees to make no claim on such indebtedness until all Secured
Obligations of Quest under the Transaction Documents have been fully discharged.

6.3

Debtor further agrees not to assign all or any part of such indebtedness unless
Collateral Agent is given prior notice and such assignment is expressly made
subject to the terms of this Agreement.  If Collateral Agent so requests, (i)
all instruments evidencing such indebtedness shall be duly endorsed and
delivered to Collateral Agent, (ii) all security for such indebtedness shall be
duly assigned and delivered to Collateral Agent, (iii) such indebtedness shall
be enforced, collected and held by Debtor as trustee for Collateral Agent and
shall be paid over to Collateral Agent on account of the Secured Obligations but
without reducing or affecting in any manner the liability of Debtor under the
other provisions of this Agreement, and (iv) Debtor shall execute, file and
record such documents and instruments and take such other action as Collateral
Agent deems necessary or appropriate to perfect, preserve and enforce Collateral
Agent’s rights in and to such indebtedness and any security therefor.  If Debtor
fails to take any such action, Collateral Agent, as attorney-in-fact for Debtor,
is hereby authorized to do so in the name of Debtor.



7.

Bankruptcy No Discharge; Repayments.  So long as any of the obligations
guaranteed hereunder shall be owing to Collateral Agent and the Secured Parties,
Debtor shall not, without the prior written consent of all of the Secured
Parties, commence or join with any other party in commencing any bankruptcy,
reorganization or insolvency proceedings of or against Quest or any other
Person.  Debtor understands and acknowledges that by virtue of this Agreement,
it has








4




--------------------------------------------------------------------------------

specifically assumed any and all risks of a bankruptcy or reorganization case or
proceeding with respect to Quest or any other Person.  As an example and not in
any way of limitation, a subsequent modification of the Secured Obligations
secured by this Agreement in any reorganization case concerning Quest or any
other Person shall not affect the obligation of Debtor to perform the Secured
Obligations in accordance with the original terms of this Agreement.  In any
bankruptcy or other proceeding in which the filing of claims is required by law,
Debtor shall file all claims which Debtor may have against Quest or any other
Person relating to any indebtedness of Quest or any other Person to Debtor and
shall assign to Collateral Agent all rights of Debtor thereunder.  If Debtor
does not file any such claim, Collateral Agent, as attorney-in-fact for Debtor,
is hereby authorized to do so in the name of Debtor or, in Collateral Agent’s
discretion, to assign the claim to a nominee and to cause proof of claim to be
filed in the name of Collateral Agent’s nominee.  Collateral Agent or its
nominee shall have the right, in its reasonable discretion, to accept or reject
any plan proposed in such proceeding and to take any other action which a party
filing a claim is entitled to do.  In all such cases, whether in administration,
bankruptcy or otherwise, the person or persons authorized to pay such claim
shall pay to Collateral Agent the amount payable on such claim and, to the full
extent necessary for that purpose, Debtor hereby assigns to Collateral Agent all
of Debtor’s rights to any such payments or distributions; provided, however,
Debtor’s obligations hereunder shall not be satisfied except to the extent that
Collateral Agent receives cash by reason of any such payment or distribution.
 If Collateral Agent receives anything hereunder other than cash, the same shall
be held as collateral for amounts due under this Agreement.  Notwithstanding
anything to the contrary herein, the liability of Debtor hereunder shall be
reinstated and revised, and the rights of Collateral Agent shall continue, with
respect to any amount at any time paid by or on behalf of Quest or Debtor on
account of the Secured Obligations or the Transaction Documents which Collateral
Agent shall restore or return by reason of the bankruptcy, insolvency or
reorganization of Quest or Debtor or for any other reasons, all as though such
amount had not been paid.









































5


